Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2020 has being considered by the examiner.

Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sevits et al. (US Pat No 10641043 B2).

Claim 1
Sevits et al. teaches an apparatus, consisting of: 
an elongate frame having a longitudinal axis; (Sevits Fig 6 &7 Element 100)
a first shuttle arm supported by the frame (Sevits Fig 9 Element 102a)
 and movable along a first shuttle path transverse to the longitudinal axis of the frame; (Sevits Fig 9 Element 120a col 9 lines 1-8 “each carriage arm 102 is slidably supported by a support bracket 120 (120a, 120b). The support bracket 120 supports the carriage arm 102 and also acts as a guide to allow the carriage and 102 to slide in a direction parallel to an axis Y between a retracted orientation (see FIGS. 7-10) and an extended orientation (see FIGS. 4-6 and 10A).”
a second shuttle arm supported by the frame (Sevits Fig 9 Element 102b)
and movable along a second shuttle path spaced from, but parallel to, the first shuttle path; (Sevits Fig 9 Element 120b col 9 lines 1-8 “each carriage arm 102 is slidably supported by a support bracket 120 (120a, 120b). The support bracket 120 supports the carriage arm 102 and also acts as a guide to allow the carriage and 102
a first actuator configured to power movement of the first shuttle arm along the first shuttle path; (Sevits Fig 13 element 172 Col 11 line 21-23 “As most easily seen at FIG. 13, the actuation system 170 may include a first actuator 172 and a second actuator 180.”)
a second actuator configured to power movement of the second shuttle arm along the second shuttle path, independent of the first actuator; (Sevits Fig 13 element 180 Col 11 line 21-23 “As most easily seen at FIG. 13, the actuation system 170 may include a first actuator 172 and a second actuator 180.”)
a first sensor that periodically measures a first parameter that is either the position of the first shuttle arm or a parameter from which such position may be calculated; (Sevits Col 13 line 18 "For example, one or both of the actuators 172, 180 may be provided with a position sensor 52 such that the position of the carriage arms 102 can be calculated.”)
a second sensor that periodically measures a second parameter that is either the position of the second shuttle arm or a parameter from which such position may be calculated; and (Sevits Col 13 line 18 "For example, one or both of the actuators 172, 180 may be provided with a position sensor 52 such that the position of the carriage arms 102 can be calculated.”)
a controller in communication with the first and second sensors and with the first and second actuators, the controller configured to evaluate the first and second parameters, and to issue commands to one or both of the first and second actuators in response to that evaluation. ("Sevits Fig 21 Col 13 line 31-41 "Examples of outputs from the controller 50 are outputs for the operation of the control valve 206. For example, the control valve 206 may be provided with a first solenoid 53a and/or a second solenoid actuator 53b to operate the control valve between positions A, B, and C. Other outputs are possible as well. In one embodiment, the electronic controller 50 is configured to include all required operational outputs for the operation of the positionable carriage assembly 100. The electronic controller 50 may also include a number of maps or algorithms to correlate the 40 inputs and outputs of the controller 50.”)

Claim 2

Sevits further teaches that: The apparatus of claim 1, in which the controller is configured to evaluate the rate of change over time, if any, of each of the first and second parameters. (Sevits Col 13 line 13-19 "For example, the electronic controller 50 can receive information from a vehicle control area network (CAN) bus 51 and information from sensors associated with the positionable carriage assembly 100. For example, one or both of the actuators 172, 180 may be provided with a position sensor 52 such that the position of the carriage arms 102 can be calculated.”)

Claim 3

Sevits further teaches that: The apparatus of claim 1, in which the controller is configured to command the first and second actuators to operate in unison. (Sevits Col 12-13 lines 65-3 "An electronic control system can be provided that monitors, initiates, and controls the initiation of the positionable carriage assembly 100. In one example, an electronic controller 50 monitors various sensors and operating parameters of the positionable carriage assembly 100 to ensure optimal and proper operation.” Sevits col 2 Line 51-54 “a first point of the two points to be synchronously moved 

	Claim 4
	
	Sevits further teaches that: The apparatus of claim 1, in which the controller is configured to command the first and second actuators to move the first and second shuttle arms at different
velocities. (Sevits col 5 line 21-26 "As shown in FIGS. 2-3 and discussed later, it is noted that the carriage arms 102 may be configured to translate in a direction other than one parallel to the Y axis and may also be movable at different rates such that the combined movement of the arms 102 is non-linear." Rotational dynamics dictates the outer diameter moves faster than in the inner diameter of the rotational path.)

	Claim 5

	Sevits further teaches that: The apparatus of claim. 1, in which the controller is configured to command the first actuator to move the first shuttle arm and simultaneously command the second actuator to hold the second shuttle arm stationary. (Sevits col 5 line 21-26 "As shown in FIGS. 2-3 and discussed later, it is noted that the carriage arms 102 may be configured to translate in a direction other than one parallel to the Y axis and may also be movable at different rates such that the combined movement of the arms 102 is non-linear." Fig 2 shows rotation around a fixed axis or point at element 140.)

	Claim 6

	Sevits further teaches that: The apparatus of claim 1, in which the first shuttle path comprises a first segment and a second segment, (Sevits col 9 line 4-8 “The support bracket 120 supports the carriage arm 102 and also acts as a guide to allow the carriage and 102 to slide in a direction parallel to an axis Y between a retracted orientation (see FIGS. 7-10) and an extended orientation (see FIGS. 4-6 and 10A).”
and in which the controller is configured to command the first actuator to move the first shuttle arm through the second segment at a different velocity than that at which the first actuator moves the first shuttle arm through the first segment. (Sevits Col 5 line 21-25 “As shown in FIGS. 2-3 and discussed later, it is noted that the carriage arms 102 may be configured to translate in a direction other than one parallel to the Y axis and may also be movable at different rates such that the combined movement of the arms 102 is non-linear.” Col 13 line 31-41 "Examples of outputs from the controller 50 are outputs for the operation of the control valve 206. For example, the control valve 206 may be provided with a first solenoid actuator 53a and/or a second solenoid actuator 53b to operate the control valve between positions A, B, and C. Other outputs are possible as well. In one embodiment, the electronic controller 50 is configured to include all required operational outputs for the operation of the positionable carriage assembly 100. The electronic controller 50 may also include a number of maps or algorithms to correlate the 40 inputs and outputs of the controller 50.”)

	Claim 7

	Sevits further teaches that: The apparatus of claim 6, in which the second shuttle path comprises a first segment and a second segment, (Sevits col 9 line 4-8 “The support bracket 120 supports the carriage arm 102 and also acts as a guide to allow the carriage and 102 to slide in a 
and in which the controller is configured to command the second actuator to move the second shuttle arm through the second segment at a different velocity than that at which the second actuator moves the second shuttle arm through the first segment. (Sevits Col 5 line 21-25 “As shown in FIGS. 2-3 and discussed later, it is noted that the carriage arms 102 may be configured to translate in a direction other than one parallel to the Y axis and may also be movable at different rates such that the combined movement of the arms 102 is non-linear.” Col 13 line 31-41 "Examples of outputs from the controller 50 are outputs for the operation of the control valve 206. For example, the control valve 206 may be provided with a first solenoid actuator 53a and/or a second solenoid actuator 53b to operate the control valve between positions A, B, and C. Other outputs are possible as well. In one embodiment, the electronic controller 50 is configured to include all required operational outputs for the operation of the positionable carriage assembly 100. The electronic controller 50 may also include a number of maps or algorithms to correlate the 40 inputs and outputs of the controller 50.”)

	Claim 8

	Sevits further teaches that: The apparatus of claim. 7, in which the first segment of the first shuttle path aligns with the first segment of the second shuttle path, and in which the second segment of the first shuttle path aligns with the second segment of the second shuttle path. (Sevits Col 9 lines 3-8 “In one aspect, each carriage arm 102 is slidably supported by a support bracket 120 (120a, 120b). The support bracket 120 supports the carriage arm 102 and also acts as a guide to allow the carriage and 102 to slide in a direction parallel to an axis Y between a retracted orientation (see FIGS. 7-10) and an extended orientation (see FIGS. 4-6 and l0A).”)

	Claim 9

Sevits further teaches that: The apparatus of claim 1, in which the first and second actuators are not mechanically coupled to one another, apart from any removable load transported by both shuttle arms. (Sevits Fig 8 shows an embodiment that is not mechanically coupled except by a possible load transported. As both actuators (180, 172) are separate entities.)

	Claim 10
	
Sevits further teaches that: The apparatus of claim 1, in which each of the first and second actuators comprises a pinion. (Sevits fig 13 elements 169, 167 Col 11 line 1-9 “In the embodiment shown, the pitches of the teeth 110, 145, 147, 167, and 169 are all equal and the first pinion gear 144 of the gear structure 140 is about half the size of the second pinion gear 146 of the gear structure. This configuration results in an effective 2:1 gear ratio between the gear 5 racks 166, 168 and the respective gear rack 110, meaning that for every unit length movement of the linear drive element 160, the carriage arms 102 will move two unit lengths.”)

	Claim 11

	Sevits further teaches that: The apparatus of claim 10, in which each of the first and second actuators further comprises a hydraulic motor used to power rotation of that actuator's pinion (Sevits col 1 line 26-32 “Where precise positioning of such systems is desired, these types of carriage assemblies can have limitations. For example, due to the construction of hydraulic motors, the exact 

	Claim 12

	Sevits further teaches that: The apparatus of claim 1, in which each of the first and second sensors comprises an encoder. (Sevits Col 13 line 16-19 ""For example, one or both of the actuators 172, 180 may be provided with a position sensor 52 such that the position of the carriage arms 102 can be calculated." Any sensor that converts raw data is an encoder.) 

	Claim 13

	Sevits further teaches that: The apparatus of claim 12, in which the encoder is a rotary encoder. (Sevits Col 13 Line 26-30 "For example, other forms or position sensors can be used, switches can be added to sense the position of the rack gears, and inductive sensors can be used to detect movement of the rack gears.”) A sensor that detects the rotational distance and converts it to linear distance to determine position teaches a rotary encoder.

	Claim 14

	Sevits further teaches that: The apparatus of claim 1, in which the first sensor is supported on the frame in a spaced relationship to the first actuator. (Sevits Col 13 line 16-19 ""For example, one or both of the actuators 172, 180 may be provided with a position sensor 52 such that the position of the carriage arms 102 can be calculated.")

	Claim 15

	Sevits further teaches that: The apparatus of claim 1, in which the first sensor engages the first actuator. (Sevits col 13 line 15-21 “For example, one or both of the actuators 172, 180 may be provided with a position sensor 52 such that the position of the carriage arms 102 can be calculated. Referring to FIG. 20, an exemplary actuator 172 is shown including an integrated Hall Effect type sensor (a sensor that determines position based off of electromagnetic field) 52.”)

	Claim 16

	Sevits further teaches that: A horizontal boring machine, comprising:
the apparatus of claim 1; and (Sevits col 7 lines 17-21 "Referring to FIGS. 4-6, a drilling apparatus (e.g., a directional boring machine), constructed in accordance with the principles of 20 the present invention, is shown" a carriage supported on the frame and movable between a first and second end of the frame (Sevits col 7 lines 21-24 "In one aspect, the drilling apparatus 20 includes a positionable carriage assembly 100 configured to move pipes between a drill rod loader box or storage magazine 26 and a drive head assembly 32").


	Claim 17

	Sevits further teaches that: The horizontal boring machine of claim 16, further comprising: (Sevits col 7 lines 17-21 "Referring to FIGS. 4-6, a drilling apparatus (e.g., a directional boring machine), 20 the present invention, is shown" a spindle (Drive head assembly 32) supported on the carriage; and (Sevits Fig 6 Element 32 Col 7 lines 36-40 "A pair of carriage or loader arms 102, which may also be referred to as rod support members 102, of the positionable carriage assembly 100 is used to convey pipes between the magazine 26 and the drive head assembly 32 of the drilling apparatus 20.") a pipe box supported on the frame; in which the first and second shuttle arms are movable between the pipe box (Magazine 26) and the spindle. (Sevits Col 7 lines 36-40 "A pair of carriage or loader arms 102, which may also be referred to as rod support members 102, of the positionable carriage assembly 100 is used to convey pipes between the magazine 26 and the drive head assembly 32 of the drilling apparatus 20.")

	Claim 18
	
	Sevits further teaches that: The horizontal boring machine of claim 16, further comprising:
an operator station supported on the frame; (Sevits Fig 4 Chair and control module in which the controller is located at the operator station. Sevits Fig 4 Chair and control module.) 

Claim 19 

Sevits teaches a method of using an apparatus: 
A method of using an apparatus, the apparatus comprising: an elongate frame having a longitudinal frame axis; (Sevits Fig 6 & 7 Element 100)
a first shuttle arm supported by the frame and movable along a first shuttle path traverse to the frame axis; and (Sevits Fig 9 Element 102a 120a
a second shuttle arm supported by the frame and movable along a second shuttle path spaced from, but parallel to, the first shuttle path; (Sevits Fig 9 Element 102b 120b)
the steps comprising: moving each of the first and second shuttle arms relative to the frame; (Sevits Col 7 line 46-47 "A first pipe is then removed from the magazine 26 by the arms 102 and placed in coaxial alignment with the drive head assembly 32.")
determining: the velocity of each of the first and second shuttle arms at successive positions along their respective shuttle paths; and (Sevits Col 13 line 18 "For example, one or both of the actuators 172, 180 may be provided with a position sensor 52 such that the position of the carriage arms 102 can be calculated.”)
in response to the determinations of velocity, modifying the velocity of one or more of the shuttle arms. (Sevits Col 13 line 53-56 "one or more control valves are actuated to move the cylinder until the rod position sensor input signal matches the corresponding loader arm position indicated by the operator input device.")

Claim 20

Sevits further teaches: 
The method of claim 19, in which the step of moving the first and second shuttle arms relative to the frame comprises: causing the first shuttle arm to perform a first traverse of a first segment of the first shuttle path; and (Sevits col 7 line 46-48 "A first pipe is then removed from the magazine 26 by the arms 102 and placed in coaxial alignment with the drive head assembly 32.")
simultaneously with the first traverse by the first shuttle arm, causing the second shuttle arm to perform a first traverse of a first segment of the second shuttle path; (Sevits col 7 26 by the arms 102 and placed in coaxial alignment with the drive head assembly 32.")
in which the steps of determining the velocity of each of the first and second shuttle arms comprises: (Sevits col 13 line 26-30 "For example, other forms or position sensors can be used, switches can be added to sense the position of the rack gears, and inductive sensors can be used to detect movement of the rack gears.")
during a second traverse, equalizing the velocity of each shuttle arm with that observed for that arm during the first traverse at the same position. (Sevits col 2 line 49-59 “horizontal directional drill system, a pair of rod loader arms may be the components being driven by the actuation device. In particular, a first point of the two points to be synchronously moved may be a part of the first rod loader arm, and the second point may be a part of the second rod loader arm. In this example, a goal is to move a rod, that is supported by the rod loader arms, so that the rod moves so that a first point, at one end of the rod, as supported by the first rod loader arm, moves in a synchronized manner with a second point, at the opposite end of the rod, as supported by the second rod loader arm.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS NMN WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        


/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672